          Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 1 of 12

                                                                                    TZl\\     V.-3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                     Criminal No.
 UNITED STATES OF AMERICA

                                                     Violations:
                V.


                                                     Count One: Conspiracy to Distribute and to
(1) FNU/LNU #1, a/k/a "MANUEL
                                                     Possess with Intent to Distribute 400 Grams or
    VILLALOBOSA
                                                     More of Fentanyl
                                                     (21 U.S.C. § 846)
(3) WILLI ALEXIS PEREZ BAEZ, a/k/a
                                                     Counts Two through Five:
   "RICHIE,"
                                                     Distribution of and Possession with Intent to
                                                     Distribute 40 Grams or More of Fentanyl
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

(5)Y0NATHAN LEANDRO VILLAR-
                                                     Counts Six and Eight: Possession with Intent to
   GUERRERO, a/k/a "JONATHAN
                                                     Distribute 400 Grams or More of Fentanyl
   WALKER,"
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(vi))
                     Defendants
                                                     Count Seven: Possession with Intent to
                                                     Distribute 40 Grams or More of Fentanyl
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vi))

                                                     Forfeiture Allegation:
                                                     (21 U.S.C. § 853)


                                        INDICTMENT


                                         COUNT ONE
                Conspiracy to Distribute and to Possess with Intent to Distribute
                               400 Grams or More of Fentanyl
                                       (21 U.S.C. § 846)

 The Grand Juiy charges:

       From in or about March 2018 through November 13, 2019, in Boston and Canton, in the

District of Massachusetts, and elsewhere, the defendants,

           (1) FNU/LNU #1, a/k/a "MANUEL VILLALOBOS,"

                                                1
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 2 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 3 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 4 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 5 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 6 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 7 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 8 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 9 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 10 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 11 of 12
Case 1:19-cr-10439-IT Document 13 Filed 11/15/19 Page 12 of 12
